Citation Nr: 1044551	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318, to include on the basis of 
clear and unmistakable error (CUE) in a May 1961 rating decision 
that assigned a 30 percent rating for anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from November 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A formal RO hearing was held in June 2008.  A transcript of the 
hearing is of record in the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Appellant's claim was previously before the Board and 
remanded in August 2009.  All necessary development has been 
completed, and the Appellant's claim is properly before the Board 
at this time.


FINDINGS OF FACT

1.  A May 1961 rating decision increased the disability rating 
for the Veteran's anxiety reaction from 0 to 30 percent 
disabling.

2.  The May 1961 rating decision that assigned the 30 percent 
disability rating was not clearly and unmistakably erroneous; the 
record does not demonstrate that the correct facts, as they were 
known in May 1961, were not before the RO in May 1961, or that 
incorrect laws or regulations were applied or that correct laws 
or regulations were not applied.
3.  The Veteran, who died over 40 years after his discharge from 
service, was not rated as totally disabled due to service-
connected disabilities for 10 continuous years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The May 1961 rating decision that assigned a 30 percent 
disability rating for the Veteran's anxiety reaction was not 
clearly and unmistakably erroneous in failing to assign a higher 
rating.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) 
(2010).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.22, 3.105(a), 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The notice required by the 
VCAA can be divided into three elements.  Specifically, VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to obtain.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

With respect to the claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318, the Board finds that because that claim is limited to 
statutory interpretation, the notice provisions are not 
applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 5-2004 (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  Accordingly, the 
Board finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.

Furthermore, to the extent that the Board addresses the 
appellant's contention that there is CUE in a prior rating 
decision, the duties to notify and assist imposed by the VCAA are 
not applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A litigant alleging CUE 
is not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such error 
on the basis of the evidence then of record.  Id.  

II.  Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If a veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled to 
benefits.  In this case, in a February 2003 decision, the Board 
denied the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a deceased veteran in the same manner as if 
the death were service-connected.  A "deceased veteran" for the 
purposes of this provision is a veteran who died not as a result 
of his own willful misconduct, and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
service-connected disability rated as totally disabling, if the 
service-connected disability was rated as totally disabling for 
10 or more years immediately preceding death, or if continuously 
rated as totally disabling for at least 5 years after the 
Veteran's separation from active service.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  A "deceased veteran" also includes a former 
prisoner of war (POW) who died after September 30, 1999 with a 
service-connected disability rated totally disabling for not less 
than one year immediately preceding death.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 and certain other cases, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.  38 C.F.R. § 20.1106.

At the time of his death, the Veteran's combined disability 
rating for his service-connected disabilities was 100 percent.  
His service-connected PTSD with dysthymic disorder was rated 30 
percent disabled from March 15, 1961, and 100 percent disabled 
from February 12, 1992.  His service-connected gunshot wound of 
muscle group V of the right arm was rated 30 percent disabled 
from August 5, 1954.  His service-connected gunshot wound of 
muscle group VII of the left arm was rated 20 percent disabled 
from August 5, 1954.  His combined rating was 60 percent from 
March 15, 1961, and 100 percent from February 12, 1992.

Thus, the Veteran was considered totally disabled due to service-
connected disability at the time of his death.  However, the 
February 12, 1992, effective date for the award of a 100 percent 
rating for PTSD with dysthymic disorder does not meet the 10-year 
rating requirement preceding the Veteran's death in June 1996, 
and the Veteran accordingly does not qualify for entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318(b).   

The next issue is whether either of the aforementioned duration 
requirements for a total rating so as to satisfy 38 U.S.C.A. § 
1318 would have been met, but for CUE in a previous final rating 
decision.  The appellant has alleged CUE in the May 5, 1961, RO 
rating decision that assigned a 30 percent rating to the 
Veteran's service-connected anxiety reaction.  The Veteran was 
notified of this decision on May 16, 1961, and there is no 
evidence that the Veteran appealed this rating decision.  As 
such, it is considered final.  See 38 U.S.C.A. § 7105(b); 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

Previous determinations which are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, and 
other issues, will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2010).

Previous determinations on which an action was predicated, 
including decisions regarding increased evaluations, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
To establish CUE in a prior, final decision, all three of the 
following criteria must be met: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; and (2) the error must be undebatable; and 
(3) the error must be of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); 
see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 
313-14.

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).

The Court had defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the current 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  However, the misinterpretation of facts does 
not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).

The appellant contends that the Veteran was entitled to a 
disability rating of 60 percent for his anxiety reaction but that 
the RO incorrectly implemented a 30 percent rating for anxiety 
reaction in the May 5, 1961, rating decision.  Therefore, the 
appellant has raised a question of whether there was clear and 
unmistakable error in the May 5, 1961, rating decision, pursuant 
to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 
40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and burden of 
proof for establishing, a CUE claim).

The appellant's argument is based upon an RO worksheet, dated on 
May 16, 1961.  It indicates that the type of letter is a 
notification of award.  The disability claim was one for 
increased disability compensation, and it is noted that there was 
a hospital report.  The remarks on the worksheet say the 
following: "60%--of an increase in the severity of your nervous 
condition, now disabling to a compensable degree."  The notice 
to the Veteran, which is attached to the worksheet, indicates 
that the RO had reviewed his compensation claim and considered 
the evidence, including the Veteran's hospital report.  The 
notice stated the following: "Your service connected disability 
is now 60% disabling as a result of an increase in the severity 
of your nervous condition, now disabling to a compensable 
degree."

The appellant essentially contends that, based upon this notice, 
the RO incorrectly assigned a 30 percent rating for anxiety 
reaction in the May 5, 1961, rating decision.  She believes that 
this notice shows that the Veteran was entitled to a 60 percent 
rating for his anxiety reaction.  However, for several reasons, 
the Board finds that the assignment of the 30 percent disability 
rating was correct, and accordingly that there is no CUE in the 
May 5, 1961, rating decision.

First, the Board notes that the date of this notice, on May 16, 
1961, is after the May 5, 1961, rating decision.  It is dated on 
the same day of the notice sent to the Veteran that informed him 
of his payments.  That May 16, 1961, letter to the Veteran 
indicated that VA Form 21-6754 was enclosed, which is the form 
cited by the appellant in her argument.   As such, this notice, 
dated in May 16, 1961, was created after the May 5, 1961, rating 
decision.  Therefore, it cannot be concluded that the May 5, 1961 
rating decision incorrectly implemented the May 16, 1961 notice, 
when it was created afterwards.

Second, the Board does not find that the language of the May 16, 
1961, notice is undebatable in establishing that a 60 percent 
rating for anxiety reaction should have been assigned.  Instead, 
this notice, taken together with the rating decision that 
preceded it, implies that the Veteran's combined rating for 
service-connected disabilities was now 60 percent, based upon an 
increase in his rating for anxiety reaction, which had previously 
been noncompensable.  In the May 1961 rating decision, the 
Veteran's service-connected anxiety reaction was the only 
disability that was awarded an increased rating.  As such, the 
increase in his combined rating was due solely to the increase in 
the evaluation for his anxiety reaction.  At the very least, it 
is debatable whether the language of the May 16, 1961, notice is 
consistent with the May 5, 1961, rating decision.

Third, the Board notes that a 60 percent rating for anxiety 
reaction was not an available schedular rating under the criteria 
used by the RO to evaluate the Veteran's anxiety reaction.  Under 
code 9101, which the RO used to evaluate the Veteran's disability 
in May 1961, the available schedular ratings were 0, 10, 30, 50, 
and 80.  See Schedule for Rating Disabilities, 1945, Loose Leaf 
Edition-1957.  This is evidence that goes against the 
appellant's contention that the RO intended to award the Veteran 
a 60 percent rating solely for his anxiety reaction.

Finally, the Board notes that if the Veteran had been assigned a 
60 percent rating for his anxiety reaction in May 1961, his 
combined disability rating would have been 80 percent at that 
time.  38 C.F.R. § 4.25, Table I (2010).  As such, even if such 
an evaluation had been assigned, the Veteran would not have been 
rated 100 percent disabled for ten years prior to his death, and 
the outcome of the appellant's claim on appeal here would not 
have been manifestly different.

Additionally, in this case, the appellant has not argued that, 
but for the receipt of VA or military retirement pay, the Veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was   
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated totally 
disabling by schedular or unemployability rating from the date of 
the Veteran's discharge from service.  

The Board has also considered any implied assertion that the 
Veteran should have been rated 100 percent disabled based on PTSD 
for at least 10 years prior to his death.  However, any such 
"hypothetical entitlement" would not provide a basis for the 
benefits sought under the governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC 
benefits to cases where a veteran, during his or her lifetime, 
had established a right to receive total service-connected 
disability compensation for the period of time specified in 38 
U.S.C.A. § 1318, or would have established such a right but for 
CUE in the adjudication of a claim or claims.  See 65 Fed. Reg. 
3,388 (Jan, 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis for 
establishing eligibility.

On April 5, 2002, VA also amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question of whether a deceased 
veteran had been totally disabled for 8 years prior to death so 
that the surviving  spouse could qualify for the enhanced DIC 
benefit.  See67 Fed. Reg. 16,309-16,317 (April 5, 2002).  
Subsequently, the Court held that "hypothetical entitlement" to 
DIC benefits  under 38 U.S.C.A. § 1318 is allowed for claims 
filed prior to January 21, 2000, that is, the date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake,  
511 F.3d 1147 (2008), the United States Court of Appeals for the 
Federal Circuit held that application of the amended regulations 
barring use of hypothetical entitlement theory for DIC claims did 
not have impermissible retroactive effect.

In this case, the Veteran died in June 1996, and the appellant's 
claim was filed in June 2003.  As such, the claim was filed after 
VA's January 2000 amendment of 38 C.F.R. § 3.22-the implementing 
regulation for 38 U.S.C.A. § 1318-to restrict the award of DIC 
benefits to cases where the Veteran, during his or her lifetime, 
had established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for CUE 
in the adjudication of a claim or claims.

Thus, there is nothing to change the fact that the Veteran, who 
died over 40 years after his discharge from service (rendering 
inapplicable the 5-year provision), had no service-connected 
disability rated as totally disabling for at least 10 years prior 
to his death.  Rather, his award of a 100 percent rating for PTSD 
with dysthymic disorder was in effect from February 12, 1992, 
until his death in June 1996-a total of less than five years.  
The evidence also does not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that the 
Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. 
§ 1318(b), and that the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318(a).  As the law is dispositive of this 
claim, it must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.


____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


